Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without description, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  In this case, 
Claim 1: the effective optical path length although mentioned, has not been described in the specification. Therefore, it is not clear how the effective optical path length is different from the optical path length.

          Claim 20: it appears that the limitation including to identify magnitude of change in measurement signal has not been described in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: It is not clear how, by what applicant means by the effective optical path length as opposed to optical path length.
Claims 1, 21: What applicant means by a predetermined characteristic and how, by what particular means a predetermined characteristic is obtained.
Claims 2-18 are rejected by virtue of their dependency on claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
 (C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,
except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: interrogator configured, thermal element configured, controller configured, analyzer configured (claims 1, 20, 21 and throughout the dependent claims).
Because this/these claim’s limitation(s) is/are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35
U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/ them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the
claimed function); or (2) present a sufficient showing that the claim limitation(s)
recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
        Claims 1-9, 11-12, 15-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 20140290357/ U.S. 9645002) [hereinafter Zhang] in view of Duan et al. (U.S. 20180106777, 07/15/15) [hereinafter Duan].
Zhang discloses a temperature sensor for measuring temperature and strain (para [0009, 0011, 0030, and 0034, 0038, 0039]) along the sensor cable length comprising:
-    a fiber optic cable comprising an optical fiber (para [0002, 0009, 0012, 0031,0035]; Figs. 1A-1C, cable 101, optical fiber sensor 102);
-    an interrogator unit 104 configured to interrogate the optical fiber with electromagnetic radiation (para [0012, 0014, 0031,0035, and 0040]), detect any radiation that is Rayleigh backscattered within the optical fiber (paragraph 38) and determine a measurement signal relative/ indicative of temperature changes based on Rayleigh scattering [0039] for at least one longitudinal sensing portion of the optical fiber/ identifying temperature profile corresponding to each heat pulse (para [0009,0011,0012,0031,0033, and 0034]; Fig. 1 A). 
-    a controllable thermal element arranged along at least part of the length of the fiber optic cable and in thermal communication with the optical fiber (para [0002, 0009, 0012, 0031, and 0035]; Fig. 1A-1C, 103);
-    a controller configured to control said thermal element to generate a thermal variation (para [0012 and 0035]; Fig. 1A, 106); and
-    an analyzer configured to analyze the measurement signal from at least one sensing portion, extract a thermal response/ temperature signal corresponding to the thermal variation and compare the thermal response/ signal to a predetermined characteristic to determine the temperature of the fiber optic cable at said longitudinal sensing portion (para [0014], [0055], [0060]; Fig. 1A.106). The measurement signal is related to a temperature in relationship with an amplitude (para [0011]). The temperature could be calculated based on difference amplitude (compared to a predetermined characteristic) and phase between adjacent sensor locations, [0011].
For claim 2: Zhang discloses that the controllable thermal element is located within the fiber optic cable (para [0036]; Figs. 1A-1C).
For claim 5: Zhang discloses that said controllable thermal element comprises a heating element for applying variation in heating power (para [0041], [0042], [0047] and [0048]).
For claim 6: Zhang discloses that the heating element is an electrically conducting element and wherein the controller is configured to generate a time varying electric current in the electrically conducting element ([0041] and [0042]), Fig. 2.
For claim 7: Zhang discloses that the electrically conducting element comprises an elongated conductor (para [0041]; Fig. 1 A, 103).
For claim 8: Zhang discloses that the electrically conducting element comprises a conductive wire (para [0041]).
For claims 9, 11, 12: Zhang discloses that the electrically conducting element at least partly surrounds said optical fiber (para [0036]; Fig. 1C, heating element 103 and sensing fiber/ element/ portion 102), and its resistivity (heating wire/ heater, para [0041]) varies with temperature (para [0035]).
For claim 15: the measurement/ signal is related to a temperature in relationship with an amplitude (para [0011]). The temperature is calculated based on difference amplitude and phase between adjacent sensor locations.
For claim 16: It is considered that the controller would be able to operate periodically.
For claim 18: the device is able to determine a thermal profile and a (dynamic) strain along the length of the fiber (entire disclosure)/ longitudinal sensing.
Zhang discloses an electrically conducting element arranged along the length of the fiber optic cable and in thermal communication with the fiber optic cable (para [0041]), and a current controller configured to generate a time varying electric current in the electrically conducting element (para [0042], [0047], and [0048]; Fig. 2).
For claims 3, 4: selecting an appropriate frequency with a period less that the thermal response time for heat transfer, as stated in claim 3, or 0.1 Hz (high enough to prevent heat transfer to the surrounding environment), as stated in claim 4, absent any criticality, is only considered to be the “optimum” or “preferred” frequency selected by Prior Art that a person having ordinary skill in the art at the time the invention was
made would have been able to determine using routine experimentation based, among other things, on the intended use of the device, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one skilled in the art at the time the effective filing date of the invention to select a desired/ appropriate frequency for the purpose of the intended use of the invention, to provide a desired accuracy of the measurements.
For claim 4: Choosing an appropriate frequency, i.e., 0.1 Hz (high enough to prevent heat transfer to the surrounding environment) would be considered a normal procedure by the person skilled in the art.
 For claims 11-12: The temperature dependent resistivity of the electrically conducting element (for claim 11), the thermal coupling of the electrically conducting element and the optical fiber (for claim 12), the buffer layers and their thermal response are design features which the skilled person would select depending on the intended use, without the exercise of inventive skill.
For claim 15: The skilled person would find it obvious to choose a prominent feature of the response, such as its amplitude, as a characteristic.
For claims 16-18: Carrying out the measurement periodically instead of continuously (for claim 16), measuring temperature changes while no heat is applied to the fiber (for claim 17), and measuring additionally dynamic strain changes (for claim 18) are all considered straightforward possibilities to use the optical fiber.
By obtaining the thermal profile along the fiber optical cable, Zhang would be able to extract a thermal response corresponding to the extent of any change in effective optical length of the relevant portion/ length and would be able to indicate any change in the effective optical length.
Zhang does not explicitly teach that measurement signal is indicative of changes in the effective optical path length, so as to determine thermal changes.
Duan states in para [0022] that thermal variation could change the effective fiber path length that may be used to measure thermal changes. The optical path length may therefore increase due to the thermal expansion of the optical fiber.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, so as to modify the analyzer of Zhang, so as to enable it to determine the thermal response corresponding to change in an effective optical length and compare that response to a predetermined characteristics, since it is very well known in the art, as suggested by Duan, that the effective optical path length change is indicative of temperature change.
          Claims 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 20140290357) hereinafter Zhang] and Duan, as applied to claim above, and further in view of Balasubramanian et al. (U.S. 20150049981) [hereinafter Balasubramanian],
Zhang and Duan disclose the device/ method as stated above.
They do not explicitly teach the limitations of claims 13, 14.
For claims 13, 14: Balasubramanian teaches a distributed sensing optical fiber with a buffering layer around the fiber for sensing temperature/ strain (para [0017], [0022]) wherein the thickness of the buffering layer plays role in sensing strain or temperature (para [0028]).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to add buffering layers, as taught by Balasubramanian, so as to allow protect the fiber and to control the temperature and/ or other parameters, as very well known in the art.
          Claims 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 20140290357) hereinafter Zhang] in view of Duan and view Dammann (U.S. 20050089081).
Zhang modified by Duan discloses the device/ method as stated above. 
Zhang discloses an electrically conducting element arranged along the length of the fiber optic cable and in thermal communication with the fiber optic cable (para [0041]), and a current controller configured to generate a time varying electric current in the electrically conducting element (para [0042], [0047], and [0048]; Fig. 2).
Zhang does not explicitly teach the limitations of claims 20, 21.
For claim 20: Dammann discloses a device in the field of applicant’s endeavor and teaches to determine/ identify a magnitude temperature along the optical fiber based on Rayleigh signal and reflection/ temperature dependent refractive characteristics of the optical fiber [0015], [0039] and temperature condition on different portions of the optical fiber (see claim 1 of Dammann).
For claim 21: claim 21 comprises the same technical feature as claim 20.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, determine/ identify the magnitude of the temperature along the optical fiber, so as to determine temperature of each portion of the optical path, that temperature would be indicative both, temperature and overtermperature of both the optical path and environment of the optical cable.

Allowable Subject Matter
Claims 10, 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are moot in view of the new grounds of rejections necessitated by the amendment.
          Applicant states that Zhang does not teach using a Rayleigh backscatter to determine the temperature of the optic fiber itself.
This argument is not persuasive because Zhang teaches to determine a temperature profile of a media surrounding the optical fiber but also “a temperature profile of the sensing cable corresponding to the heat pulse at each of the plurality of sensor locations on the optical fiber sensor array” to determine (indicative of) temperature of the media [0009], [0011], [0039] and entire disclosure. Zhang teaches in claim 5 measuring the temperature profile includes… Rayleigh scattering. The temperature profile would be related/ indicative of the temperature of the entire and any length portion/ effective optical path.
            Applicant states that there is no teaching that the temperature profile compared to a predetermined characteristic to determine a temperature of the optical fiber.
This argument is not persuasive at least for the reasons stated in para [0060]: the optical cable could be calibrated - positioned within a reference medium (predetermined characteristic). The sensor output of the measured media would be compared to the data of the reference media. While the temperature profile within the cable of Zhang is indicative of the temperature of the media of interest. In addition, at least in para [0014], Zhang describes a regression analysis of the measured data. Since the measurement signal is indicative of both, the temperature of the media and the temperature within the cable, the analysis (comparing with reference) could also be applied to the cable temperature analysis.
            Applicant state that Zhang is different in that Zhang senses temperature of media. This argument is not persuasive and irrelevant, since in order to sense the temperature of the media, Zhang senses the temperature profile of the optical fiber, thus, perform the same functions as claimed by Applicant, in sensing the temperature in the optical cable.
             Applicant states that the technique of Applicant does not directly determine a value of temperature of the optical fiber, instead the Applicant’s technique is to determine the amount of change in the optical path length as the result of thermal stimulus and then, based on the amount of change to determine the temperature of the fiber.
This argument is not persuasive because the combination of Zhang and Duan teaches this limitation.
In both, Applicant and in Zhang, the Rayleigh backscattering if not directly determines the temperature, but being indicative of temperature (and strain), as well known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blackley et al. (U.S. 20160169711) [hereinafter Blackley] discloses a device in the field of applicant’s endeavor and teaches that the controller processed a signal in order to determine variations in temperature along the length, thus, any sensing portion, of the optical sensor fiber (at least claim 20 of Blackley).
Damann (U.S. 20050089081) discloses a device in the field of applicant’s endeavor and teaches to determine a magnitude temperature along the optical fiber  based on Rayleigh signal and reflection/ temperature dependent refractive characteristics of the optical fiber [0015], [0039] and temperature condition on different portions of the optical fiber (see claim 1 of Dammann).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you
have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-21.
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 23, 2021